Motion for a new trial.
Defendant was indicted for stealing fifteen hogs, contrary to the A. A. 1789, P. L.,486, which subjects the offender to a fine or penalty of j£5, for each and every hog, &c. The evidence proved that he stole three pigs ; but the jury found him guilty, generally.
The attorney general, Pringle, offered to obtain a remission from the governor of all the penalties, except as to the three hogs actually stolen ; but Holmes, of counsel for defendant, would not agree to this proposition. So the court without hearing argument, ordered a new trial. .